Reasons for Allowance
The proposed amendments filed 1/28/2022 after a final rejection are entered.

The following is an examiner’s statement of reasons for allowance:
Ishiwata (US 2007/0148480) discloses a laminate comprising a base layer (A) comprising a wholly aromatic polyimide or a wholly aromatic polyamide each having a glass transition temperature (Tg) of 350°C or higher, and an adhesive layer (B) comprising a wholly aromatic polyimide or a wholly aromatic polyamide having a Tg of 180-350°C [0001; 0022-0023]. Each wholly aromatic polyamide is formed from an aromatic dicarboxylic acid component and an aromatic diamine component [0073; 0117]. 
Ishiwata teaches the wholly aromatic polyamide used for each of layers A and B can contain terephthalic acid and/or isophthalic acid [0075; 0118; 0120]. Furthermore, the reference discloses a copolyamide for layer B having units according to formula (III) formed from isophthalic acid and units according to formula (VI) formed from terephthalic acid in a mole ratio of 10:90 to 90:10 [0125-0126; 0130].
Ishiwata, however, is silent with regard a layer comprising isophthalic acid (a benzene-1,3-dicarbonyl group) in an amount of 2-8.8 mol% relative to the total of isophthalic acid and terephthalic acid (a benzene-1,4-dicarbonyl group) as required by present claim 1. Nothing of record would suggest to one skilled in the art to modify Ishiwata to achieve the claimed invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D FREEMAN whose telephone number is (571)270-3469. The examiner can normally be reached Monday-Friday 11-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN D FREEMAN/Primary Examiner, Art Unit 1787